Citation Nr: 0807930	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-37 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
right ankle arthroscopic debridement of right ankle with 
arthritis, currently evaluated as 20 percent disabling.

2.  Entitlement to an effective date prior to May 1, 2005, 
for a 20 percent evaluation for residuals of right ankle 
arthroscopic debridement of right ankle with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


[The issue of entitlement to an initial compensable 
evaluation for bilateral hearing loss is the subject of a 
separate decision.]


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).

In his January 2002 VA Form 21-526, Veteran's Application for 
Compensation and Pension, the veteran claimed entitlement to 
nonservice-connected pension.  Although letters were sent to 
the veteran in January 2002 and July 2002 with respect to 
this claim, informing him of the information necessary to 
substantiate a claim for nonservice-connected pension, review 
of the claims file does not show that this issue was ever 
adjudicated.  Accordingly, it is referred to the RO for the 
appropriate development.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

During his December 2007 hearing before the Board, the 
veteran stated that his right ankle disorder had increased in 
severity since his June 2005 and September 2005 fee-based 
examinations.  Specifically, the veteran stated that he 
continued to experience right ankle pain and limited range of 
motion, as well as functional loss after walking or standing 
to include locking, instability, swelling, and stiffness.  
Moreover, the veteran's representative asserted that the 
veteran should be considered for an extraschedular rating; 
although the veteran had retired approximate 8 years ago, his 
ability to engage in part-time employment to supplement his 
retirement income was limited, despite having undergone 
surgery in early 2005, received cortisone shots, and 
completed physical therapy.  

To that end, although the claims file contains evidence dated 
subsequent to the June 2005 and September 2005 examinations, 
it is clear that the symptomatology the veteran reported is 
not reflected in these examinations, nor does the Board 
conclude that this evidence is sufficient on which to base an 
appellate decision.  Moreover, the examinations themselves 
are more than two years old.  Accordingly, a new VA medical 
examination is in order to determine the current extent of 
the symptomatology of veteran's right ankle disorder.  38 
C.F.R. § 3.159(c) (4) (i); see Littke v. Derwinski, 1 Vet. 
App. 90, 93 (1990).

Additionally, the veteran indicated that he had received 
treatment for his ankle primarily from his private 
podiatrist, Dr. D. Z., who was responsible both for his right 
ankle surgery and the related pre- and postoperative 
treatment.  Review of the veteran's claims file reveals 
limited treatment records from Dr. D. Z., primarily 
concerning the surgery itself and treatment immediately 
following.  However, more than 2 years have elapsed since the 
surgery was conducted.  Ultimately, records prior to surgery 
may affect the effective date issue on appeal, and records 
subsequent to the surgery may affect the increased rating 
issue on appeal.  Accordingly, the RO must contact Dr. D. Z., 
after procuring authorization from the veteran, and obtain 
private medical treatment records pertaining to the veteran's 
right ankle disorder beginning in December 2003.

Accordingly, the appeal is remanded for the following 
actions:

1.  The RO must contact the veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claim.  
Based on his response, the RO must 
attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  Specifically, the RO must 
attempt, after procuring authorization 
from the veteran, to obtain the private 
treatment records from the veteran's 
private podiatrist, Dr. D. Z., relating 
to treatment of the veteran's right 
ankle disorder, to include his March 
2003 right ankle arthroscopic 
debridement surgery.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, 
after making reasonable efforts to 
obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

2.  The RO must afford the veteran a VA 
joints examination to determine the 
current severity of the veteran's 
service-connected right ankle disorder.  
The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  In 
addition to those stated below, any 
indicated diagnostic tests, including 
radiographic studies, deemed necessary 
for an accurate assessment must be 
conducted.  The examiner must record 
all pertinent medical complaints, 
symptoms, and clinical findings, and 
must review the results of any testing 
prior to completion of the report.  A 
complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.

The examiner must discuss whether there 
is evidence of weakness, fatigability, 
lack of coordination, restricted or 
excess movement of the joint, or, pain 
on movement, and if any of these are 
present, comment upon the functional 
limitations caused by the veteran's 
right ankle disorder.  Specifically, 
the examiner must report the range of 
motion, expressed in degrees with 
standard ranges provided for comparison 
purposes.  If there is any evidence of 
pain or tenderness within the range of 
motion reported, the examiner must 
state, as directed by VA medical 
examination guidelines, whether the 
pain or tenderness found constitutes 
painful motion; and determine whether, 
and if so, how much, additional loss 
exists within the range of motion 
beyond that shown clinically.  Finally, 
the examiner must also address whether 
there is any anklyosis, deformity, 
instability, or need for an ankle brace 
and/or shoe orthotics related to the 
veteran's right ankle disorder.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2007).  In the event that the 
veteran does not report for any 
scheduled examination, documentation 
must be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
must also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in 
complete compliance with the directives 
of this Remand.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

